Citation Nr: 0524261	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to March 
1958.  His death occurred in  February 1999.  The appellant 
in this matter is his surviving spouse.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, so that additional 
development could be undertaken.  Following the completion of 
the requested actions, the case was returned to the Board for 
further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Testimony was offered by the appellant at a May 2003 video 
conference hearing to the effect that the veteran's treating 
physician, N. E. Yamusah, M.D., had indicated to her that the 
veteran's cancer was related to his period of military 
service.  In light of that testimony, the undersigned 
Veterans Law Judge agreed to keep the record open to enable 
the appellant to furnish the address of Dr. Yamusah.  
Thereafter, in June 2003, the appellant submitted a pertinent 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs.  

Unfortunately, when this case was remanded in January 2004, 
the Board did not order that the RO follow up on the 
appellant's authorization.  Moreover, in readjudicating the 
claim the AMC did not notice that no VA action had been taken 
following the appellant's authorization.  Both failures are 
regrettable.  Still, the records and opinion of Dr. Yamusah 
are relevant in light of the appellant's testimony, and 
hence, further development is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this case is REMANDED for the following actions:

1.  In light of the fact that her June 
2003 authorization may be rejected due to 
the staleness of the authorization, the 
appellant must be contacted and requested 
to submit a new signed authorization for 
the release of all records held by N. E. 
Yamusah pertaining to care provided the 
veteran between April 1997 and February 
1999.  Thereafter, the AMC must contact 
N. E. Yamusah, M.D., in order to obtain 
any pertinent records.  Dr. Yamusah 
should also be asked whether he has 
previously voiced an opinion that the 
veteran's multiple myeloma was related to 
his period of service or any event 
thereof.  If so, Dr. Yamusah should be 
requested to submit a written opinion 
addressing that point, together with 
supporting reasons and bases for that 
conclusion.  Any records obtained must be 
associated with the claims folder.

2.  Thereafter, the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death must be 
readjudicated on the basis of all of the 
evidence on record and all dispositive 
legal authority.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative must be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

